OPINION — AG — ** SCHOOL BOARD — CODE ** (1) THE PROVISIONS OF THE OKLAHOMA SCHOOL CODE REGULATING ELECTIONS OF LOCAL SCHOOL BOARD MEMBERS PREVAIL OVER CONFLICTING CITY CHARTER PROVISIONS. (2) THE PROCEDURE A LOCAL SCHOOL BOARD MUST FOLLOW TO COME INTO COMPLIANCE WITH THE STATUTE REGULATING SCHOOL BOARD ELECTIONS DEPENDS ON THE SPECIFIC FACTS IN A GIVEN SITUATION AND CANNOT BE ANSWERED AS MATTER OF LAW. (MUNICIPALITY, CHARTER, ORDINANCES) CITE: 70 Ohio St. 1-101 [70-1-101], 70 Ohio St. 5-107 [70-5-107](A) (KAY HARLEY JACOBS)